FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                          FOR THE TENTH CIRCUIT                  April 14, 2021
                        _________________________________
                                                              Christopher M. Wolpert
                                                                  Clerk of Court
    CORNELIUS KENYATTA CRAIG,

          Petitioner - Appellant,
                                                      No. 20-1318
    v.                                    (D.C. No. 1:20-CV-01698-LTB-GPG)
                                                       (D. Colo.)
    UNITED STATES OF AMERICA,

          Respondent - Appellee.
                      _________________________________

                          ORDER AND JUDGMENT *
                       _________________________________

Before BACHARACH, MURPHY and CARSON, Circuit Judges.
               _________________________________

         This appeal stems from Mr. Cornelius Kenyatta Craig’s habeas

petition under 28 U.S.C. § 2241. In the habeas petition, Mr. Craig

challenges the validity of his sentence. The district court dismissed the

petition, ruling that Mr. Craig’s sole remedy lay in a motion to vacate the

sentence under 28 U.S.C. § 2255. Mr. Craig appeals, arguing that (1) he


*
      We conclude that oral argument would not materially aid our
consideration of the appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir.
R. 34.1(G). We have thus decided the appeal based on the record and Mr.
Craig’s brief.

      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
showed cause and prejudice or a miscarriage of justice to avoid a

procedural default, (2) the limitations period was equitably tolled, and

(3) he showed that a motion under § 2255 would be inadequate and

ineffective. We affirm.

      Mr. Craig’s appellate argument reflects confusion as to three distinct

issues: (1) procedural default, (2) timeliness, and (3) statutory jurisdiction.

The district court rejected the claim based on the third issue—statutory

jurisdiction. But Mr. Craig’s appellate arguments relate primarily to the

first and second issues.

      The first issue, procedural default, involves a federal court’s refusal

to consider a § 2255 motion when a federal prisoner failed to properly

pursue the claim on direct appeal. United States v. Cook, 997 F.2d 1312,

1320 (10th Cir. 1993). But the district court didn’t rely on procedural

default. So this argument doesn’t help Mr. Craig.

      The second issue, timeliness, relates to a limitations period

applicable to federal prisoners challenging a sentence under § 2255.

28 U.S.C. § 2255(f). But Mr. Craig is challenging the sentence under

§ 2241 (rather than § 2255), and there is no statute of limitations for

petitions invoking § 2241. As a result, the district court didn’t rely on

timeliness. So this argument does not help Mr. Craig either.

      The district court instead relied solely on a lack of statutory

jurisdiction. In addressing statutory jurisdiction, the court relied on two

                                       2
distinct ways that a federal prisoner can collaterally challenge the validity

of a sentence: (1) a habeas petition under § 2241 and (2) a motion to vacate

a sentence under § 2255. A habeas action under § 2241 is available only if

a motion to vacate the sentence under § 2255 would prove inadequate or

ineffective. Prost v. Anderson, 636 F.3d 578, 581 (10th Cir. 2011). And the

remedy under § 2255 is inadequate or ineffective only if the federal

prisoner lacked an opportunity to test the legality of his conviction or

sentence in a motion to vacate under § 2255. Id. at 584, 588. This

opportunity is considered unavailable only if the federal prisoner could not

have raised the claim in an initial § 2255 motion. Id. at 584.

      The district court concluded that Mr. Craig had failed to show that a

remedy under § 2255 would be inadequate or ineffective. In response, Mr.

Craig argues that he has not been provided an “adequate or effective

opportunity to test the legality of his detention on direct review.”

Appellant’s Opening Br. at 7. But Mr. Craig does not question his ability

to raise his claim in a § 2255 motion. We thus affirm the dismissal of Mr.

Craig’s habeas petition.

      In connection with the appeal, Mr. Craig moves for leave to proceed

in forma pauperis and amend his opening brief. We grant leave to proceed

in forma pauperis, but we deny leave to amend the opening brief.

      In the motion for leave to amend the opening brief, Mr. Craig argues

that a pending Supreme Court case (Edwards v. Vannoy, 140 S. Ct. 2737

                                      3
(2020)) will address the merits of his underlying claim. But again, the

district court concluded that the absence of statutory jurisdiction prevented

consideration of the merits. So the anticipated Supreme Court opinion is

unlikely to affect the outcome. We thus affirm the dismissal without

waiting for the Supreme Court to decide Edwards v. Vannoy.

                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                      4